Citation Nr: 1541229	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include allergies.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated in September 2008 and May 2009.

The Veteran testified at a November 2010 Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claim file.  

Other issues presently on appeal before the Board were addressed at a June 2015 videoconference hearing before another Veterans Law Judge and are thus not addressed in this decision.  Those issues (entitlement to service connection for a lumbar spine disability, an acquired mental disability, and headaches) will be the subject of a separate Board decision by the Veterans Law Judge who conducted the June 2015 videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disability and bilateral hearing loss.  These issues were previously remanded by the Board for additional development in January 2011.  Unfortunately, the Board finds that these issues must again be remanded for development before they can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a respiratory disability (claimed as allergies), the Veteran has reported suffering from shortness of breath, productive cough, vomiting, hematemesis, and headaches.  Specifically, he claims that these symptoms had their onset in service as a result of exposure to drinking water contaminated with trichloroethylene (TCE) and perchloroethylene (PCE) while stationed at Camp Lejeune, North Carolina.  A review of the Veteran's service treatment records reveals frequent complaints of chest pain in 1975.  April 1975 treatment notes indicated that the Veteran complained of chest pain upon taking deep breaths, and also reported throat irritation caused by post nasal drip.  May 1975 treatment records documented productive cough as well as chest congestion.  Treatment records dated in June 1975 documented headaches and continued chest pain, while July 1975 treatment notes indicated that the Veteran was treated for headaches, productive cough, sore throat, and sinus congestion.  

In its January 2011 Remand, the Board instructed that the Veteran be provided with a VA examination to determine the nature and etiology of any allergies that may be present.  Specifically, the examiner was asked to comment as to whether it was at least as likely as not that that the Veteran currently had allergies that were causally or etiologically related to his military service.  In doing so, the examiner was requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

Pursuant to the Board's January 2011 Remand instructions, the Veteran was provided with a VA nose, sinus, larynx, and pharynx examination in September 2011, at which time the Veteran was diagnosed as having minimal deviation of the nasal septum to the left as well as mucosal thickening of the left maxillary sinus, chronic sinusitis.  However, the examiner indicated that she was unable to render an etiological opinion because the Veteran's claims file was not available for review.  

As such, the Veteran was provided with another VA sinus and rhinitis examination as well as a VA respiratory conditions examination in November 2013, at which time he was diagnosed as having chronic maxillary sinusitis, allergic rhinitis, chronic obstructive pulmonary disease (COPD), and asthma.  However, the examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury event or illness.  In support of this opinion, the examiner explained that, "There is no documented study or reference in which allergies are correlated with exposure to Trichloroethylene."  In addition, the examiner indicated that the in-service symptoms experienced by the Veteran "documented in a physician's note dated July 28 and 29 of 1975" were not indicative of allergies.  As such, the examiner concluded that it was less likely than not the Veteran's claimed allergies incurred as a result of hazardous petrochemical exposure while in service.

The Board finds this opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, the examiner only provided an opinion with respect to the Veteran's allergies, and not with respect to the other respiratory disabilities found upon examination, such as COPD and asthma.  In determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he/she sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet.App. 79, 86 (2009).  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki, 25 Vet.App. 45, 53 (Vet. App. 2011).  Here, the Veteran has sought service connection for a disability manifested by symptoms of the chest, lungs, throat, and nose.  As such, the Veteran's claim should be broadly construed as entitlement to service connection for a respiratory disability, to include the diagnosed disabilities of chronic maxillary sinusitis, allergic rhinitis, COPD, and asthma.  

In addition, the examiner cited in-service treatment records from July 1975 as not being indicative of allergies.  However, the examiner did not acknowledge other in-service treatment records from April 1975, May 1975, and June 1975 which documented chest pain upon deep breathing, productive cough, chest congestion, throat irritated by post nasal drip, and headaches.  Moreover, the examiner did not explain why these symptoms were not indicative of allergies or of another of the Veteran's diagnosed chronic respiratory disorders.  As the November 2013 VA opinion is inadequate, the claim must be remanded for an addendum opinion.

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Veteran claims that his current hearing loss was incurred in service as a result of exposure to noise from machines used in setting up telephone poles.  The Veteran's service personnel records confirm that his occupational specialty was Basic Operations Communication Manager, and also indicated that he received his Rifle Marksman Badge.  

The Veteran's service treatment records included the Veteran's December 1974 enlistment examination.  During that examination, audiological testing demonstrated puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 5
5
10
5
LEFT
10
 5
5
15
5

However, at the time of the Veteran's September 1975 discharge examination, audiological testing demonstrated puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 30
40
45
55
LEFT
10
 5
10
5
10

The examination report noted acute hearing loss in the right ear, not considered disabling.  However, current VA regulations indicate that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385 (2014).  As such, under the current VA standards, the audiological results listed on the Veteran's September 1975 discharge examination would have qualified for at least a hearing loss disability in the right ear.  

In its January 2011 Remand, the Board instructed that the Veteran should be provided with a VA audiological examination for the purpose of addressing the existence and etiology of the Veteran's claimed bilateral hearing loss.  Specifically, if the examiner determined that the Veteran suffered from hearing loss, he/she was instructed to opine as to whether it was at least as likely as not that the hearing loss was related to his military service.

Pursuant to the Board's January 2011 Remand, the Veteran was provided with a VA audiological examination in September 2011.  However, the examiner explained that the puretone thresholds obtained for both ears were deemed unreliable and would not be reported.  Speech awareness thresholds were obtained at 60 decibels in the right ear and at 65 decibels in the left ear.  The puretone averages obtained were more than 35 decibels higher than the speech awareness thresholds obtained.  An otoacoustic emissions (OAE) screening was passed in the right ear at 2000, 3000, and 4000 Hertz and in the left ear at 2000, 3000, and 4000 Hertz, while ipsilateral acoustic reflexes were normal in both ears at 500, 1000, 2000, and 4000 Hertz.  The examiner explained that these results suggested poor puretone test reliability.  Significantly, the examiner additionally stated that, "The use of the speech discrimination score is not appropriate to this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that make combined use of puretone average and speech discrimination scores inappropriate."

As such, the RO scheduled the Veteran for another audiological examination in November 2013.  However, the examiner indicated that the Veteran's puretone test results were again invalid for rating purposes because the Veteran was able to hold a conversation at average conversational speech levels unaided and speech reception threshold scores were obtained in both ears at 30 decibels.  Additionally, the examiner indicated that the Veteran was nonverbal for the first portion of the examination and then became angry and later began crying after the examiner talked with him about cooperating for the examination.  Although sensorineural hearing loss was diagnosed bilaterally in the frequency range of 500 to 4000 Hertz, the examiner was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because the Veteran was unable to speak during the case history portion of the examination, and because the puretone test results were not valid for rating purposes (not indicative of organic hearing loss).

A review of the Veteran's VA treatment records reveals diagnoses of schizoaffective disorder and recurrent, chronic depression, as well as fluctuations in the severity of his psychiatric symptomatology.  The Board acknowledges that the November 2013 VA examiner indicated that the question of whether the Veteran had a current hearing loss disability related to service could not be answered at that time because the Veteran was unable to speak during the case history portion of the examination and then became angry and started crying after the examiner talked with him about cooperating for the examination.  The Board also recognizes that the Veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous."  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).  However, the Board also emphasizes that the Federal Circuit Court of Appeals has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  In light of the Veteran's fluctuating psychiatric symptomatology, the fact that he has been able to sit for other VA examinations and VA treatment without incident, and the showing of right ear hearing loss disability on his September 1975 discharge examination, the Board finds that he should be provided with a final opportunity to undergo an audiological examination to determine the probable nature and etiology of any current hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who authored the November 2013 sinusitis/rhinitis and respiratory disability examination reports, or, if the November 2013 VA examiner is unavailable, from another appropriate VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should comment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed chronic sinusitis, allergic rhinitis, COPD, and/or asthma are causally or etiologically related to his military service, or that they had their onset during military service.  In providing these opinions, the examiner is asked to specifically reference the in-service symptoms for which the Veteran was treated from April 1975 to July 1975 (to include headaches, productive cough, sore throat, sinus congestion, chest pain upon deep breathing, chest congestion, and post nasal drip), and to discuss the relationship, if any, between these in-service symptoms and the Veteran's current diagnoses of chronic sinusitis, allergic rhinitis, COPD, and asthma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examination report must include a complete rationale for all opinions expressed.  

2.  Provide the Veteran with another VA audiological examination, performed by a new VA audiologist with appropriate expertise, for the purpose of addressing the existence and etiology of the Veteran's claimed bilateral hearing loss.  The Veteran's VA claims file, including a copy of this remand, must be made available to the examiner.  The examiner should either diagnose hearing loss or specifically rule out any such diagnosis.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  If the examiner determines that the Veteran suffers from a hearing loss, then he/she should state whether it is at least as likely as not (50 percent probability or greater) that said diagnosis is related to his military service.  In rendering his/her conclusion, the examiner should specifically discuss the hearing loss documented on the Veteran's September 1975 Report of Medical Examination at discharge.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examination report must include a complete rationale for all opinions expressed.  The examiner should be cognizant that the Veteran suffers from schizoaffective disorder and chronic depression, and that he has responded poorly during prior VA audiological examinations.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, then the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In addition, notify the Veteran that he is accountable for any willful failure to cooperate with the Secretary in developing his claim and such conduct exposes him to the possibility of an adverse finding of fact.  See Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




